Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2022 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 11-13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (2,411,209).
Hall discloses with respect to claim 1, a drill capable of hydrating and drilling cancellous bone when preparing a dental implant (see detailed discussion below regarding the functionality of the drill), a stem portion 1 and a drill portion (portion below reference number 4), the stem portion comprising a locking notch (see fig. 1, such that the threads are locking notches) and a water inlet 15 configured for receiving fluid under pressure, the drill portion comprising an elongated conical body having an outer wall (see fig. 1), the drill portion arranged in linear parallel with the stem portion (see fig. 1), the drill portion comprising a top portion (portion 4) and a tip portion 8 arranged distally from the top (see fig. 1), the drill portion further comprising a non-helical slot portion 3 (see fig. 1), the slot portion comprising a straight elongated cut out along a peripheral surface of the conical body (see fig. 1), and a plurality of jets 19 in the slot portion formed by the cut-out (see figs. 1, 6-5), the jets being in communication with the water inlet (col. 3, ll. 55-75), and the jets arranged along the slot portion, such fluid travelling under pressure into the water inlet, travels through the stem portion and the drill portion, and exits the jets in the slot portion under sufficient pressure to assist in displacing the cancellous bone (see fig. 1). It is noted that Hall teaches the structure as claimed including varying the size (col. 4, ll. 13-23), however, does not teach the drill for use in preparing a dental implant. It is noted that drill taught by Hall would be capable of being used to prepare a dental implant in a larger animal, such that the diameter of the drill taught by Hall has a diameter of ¾ inch. It is noted that the drill as disclosed could be used in the mouth of a larger animal such as an elephant to prepare for an implant.  With respect to the limitation of the water exiting the jets under sufficient pressure to displace the cancellous bone, it is noted that the drill is capable of functioning as claimed, such as depending on the pressure on the water entering the water inlet, the drill is capable of delivering the water from the jets at a pressure sufficient to displace the cancellous bone. 
Hall further teaches with respect to claim 2, wherein the slot portion comprises an angled surface 11 opposite a convex surface 13/5, capable of increasing water pressure against the angled surface (see figs. 6-5). It is noted that the structure taught by Hall is capable of functioning as claimed since the structure taught by Hall is the same as the claimed structure.  
Hall further teaches with respect to claim 3, wherein the drill portion comprises an increasing sloe along the outer wall, terminating at the tip portion 8 distal form the stem portion (see fig. 1).
Hall further teaches with respect to claim 4, wherein the slot portion extends form the top portion to the tip portion (see fig. 1).
Hall further teaches with respect to claim 5, wherein the slot portion is deepest near the top portion and shallowest near the tip portion (see figs. 1, 6-5, col. 3, ll. 34-37).
Hall further teaches with respect to claim 7, wherein the slot portion comprises a left opening edge and a right opening edge framing a slot opening (see figs. 5-6, such that the slot has a left and right edge).
 Hall further teaches with respect to claim 9, wherein the jets 19 are angled downward toward the tip portion such that fluid expelled form the jets travels in a generally downward direction (see fig. 1, col. 4, ll. 3-5).
Hall teaches with respect to claim 11, the drill as discussed in detail above with respect to claims 1 and 3-4.
Hall further teaches with respect to claim 12, wherein the drill portion is flattened adjacent the stem portion (see fig. 1, such that it is flattened near 4).
With respect to claim 13 see claim 5 above. 
With respect to claim 15, see claim 7 above.
With respect to claim 17, see claim 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty (6,171,312) in view of Kopton et al. (2015/0158132).
Beaty teaches a cortical drill for hydrating and drilling cancellous bone when preparing a dental implant, the drill comprising a stem portion (see fig. 5A, such that the stem portion is the portion attached to the driving tool) and a drill portion (see figs. 3B, 5A, such that the drill portion is the portion located below the portion attached to the driving tool), the stem portion comprising a locking notch 102 (see fig. 5A) and a water inlet 64 configured for receiving fluid under pressure (col. 5, ll. 57-67, col. 6, ll. 1-5, fig. 3B), the drill portion comprising an elongated conical body having an outer wall (see fig. 3B, col. 4, ll. 7-11, col. 5, ll. 37-40, 47-49), the drill portion arranged in linear parallel with the stem portion (see figs. 3B, 5A), the drill portion comprising a top portion (see fig. 5A, such that the top portion is the portion near the connection to the driving tool) and a tip portion 66 arranged distally form the top, a plurality of jets 68a/b, the jets being in communication with the water inlet 64, and the jets arranged along the drill portion, such fluid travelling under pressure in the water inlet, travels through the stem portion and the drill portion and exits the jets (col. 5, ll. 57-67, col. 6, ll. 1-5) under sufficient pressure to assist in displacing the cancellous bone (it is noted that this is a functional limitation and the drill taught by Beaty is capable of functioning as claimed, such that depending on the pressure of the water delivered to the drill, it is capable of being delivered at a high pressure to function as claimed. Beaty teaches the invention as substantially claimed and discussed above, however, does not specifically teach the dill portion further comprises a slot portion, the slot portion comprising a straight elongated cut-out along a peripheral surface of the conical body, the plurality of jets in the slot portion formed by the cut-out such that the fluid travels through the stem portion and the drill portion and exits the jets in the slot portion. 
Kopton teaches a drill comprising a stem portion 12 and a drill portion 10, the stem comprising a water inlet 24 configured for receiving fluid under pressure (see fig. 2A, par. 60), the drill portion comprising an elongated body having an outer wall (see figs. 2a-2c, 2d), the drill portion arranged in linear parallel with the stem portion (see figs. 2a-2c, 2d), the drill portion comprising a top portion (portion near connection to stem 12) and a tip portion 14 arranged distally form the top, the drill portion further comprising a slot portion 20, the slot portion comprising a straight elongated cut out along a peripheral surface of the body (see fig. 2c, 2d, pars. 13, 60), and a jet 22 in the slot portion formed by the cut-out (see figs. 2a, 2d), the jet being in communication with the water inlet (see fig. 2a), and the jet arranged along the slot portion, such fluid travelling under pressure into the water inlet, travels through the stem portion and the drill portion, and exits the jets in the slot portion (see fig. 2a, pars. 13, 60). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the drill of Beaty to include the slot taught by Kopton as discussed above in order to help reduce friction and supply the cooling fluid along the longitudinal axis of the drill. 
With respect to claims 7-8, Beaty teaches the invention as substantially claimed and discussed above, however, does not specifically teach the slot portion comprises a left opening edge and a right opening edge framing a slot opening, wherein the left opening edge and the right opening edge are in peripheral contour such that the left opening edge does not extend further than the right opening edge and vice versa.
  Kopton teaches the slot portion comprises a left opening edge and a right opening edge framing a slot opening, wherein the left opening edge and the right opening edge are in peripheral contour such that the left opening edge does not extend further than the right opening edge and vice versa (see fig. 2B). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the drill of Beaty to include the slot taught by Kopton as discussed above in order to help reduce friction and supply the cooling fluid along the longitudinal axis of the drill. 
With respect to claim 9, Beaty further teaches wherein the jets are angled downward toward the tip portion such that fluid expelled from the jets travels in a generally downward direction (see fig. 3B).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty (6,171,312) in view of Kopton et al. (2015/0158132) as applied to claim 1 above, and further in view of Kumar et al. (2016/0015483).
Beaty/Kopton teaches the invention as substantially claimed and discussed above, however, does not specifically teach the drill portion comprises an increasing slop along the outer wall, terminating at the tip portion distal from the stem portion.
Kumar teaches a dental implant comprising an increasing slop along the outer wall, terminating at the tip portion distal from the stem portion (par. 129). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the taper of the drill taught by Beaty/Kopton with the increasing slope as taught by Kumar in order to provide the hole within the bone to match the implant to be placed within the drill hole.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty (6,171,312) in view of Kopton et al. (2015/0158132) as applied to claim 1 above, and further in view of Rakes et al. (2015/0306685).
Beaty/Kopton teaches the invention as substantially claimed and discussed above, however, does not specifically teach the slot portion extends from the top portion to the tip portion and wherein the slot portion is cylindrical having a uniform dimeter from the top portion to the tip portion.
Rakes teaches a drill wherein the slot portion 22 extends from the top portion to the tip portion and wherein the slot portion is cylindrical having a uniform dimeter from the top portion to the tip portion (see figs. 4-5, par. 29). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the slot of Beaty/Kopton with the slot which extends from the top portion to the tip portion and has a uniform diameter in order to further assist in the cooling and flushing process (see par. 29, last 4 lines of Rakes).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty (6,171,312) in view of Kopton et al. (2015/0158132) as applied to claim 1 above, and further in view of Hall et al. (2,411,209).
Beaty/Kopton teaches the invention as substantially claimed and discussed above, however, does not specifically teach the slot portion is deepest near the top portion and shallowest near the tip portion.
Hall teaches a drill comprising a slot portion 3 wherein the slot is deepest near the top portion and shallowest near the tip portion (see figs. 1, 4-6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the constant depth of the slot taught by Beaty/Kopton with the slot being deepest near the top and shallowest near the tip as taught by Hall in order permit sufficient flow of water or other liquid through the bit and provide adequate space to allow sufficient liquid to flow through and around the vit to cool it and remove debris (see col. 3, ll. 6-13). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty (6,171,312) in view of Kopton et al. (2015/0158132) as applied to claim 1 above, and further in view of Vrespa (5,259,398).
 Beaty/Kopton teaches the invention as substantially claimed and discussed above, however, does not specifically teach the slot portion is deepest near the top portion and shallowest near the tip portion. 
Vrespa teaches a drill wherein the slot portion is deepest near the top portion and shallowest hear the tip portion (see figs. 3-5).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the slot of Beaty/Kopton with the straight longitudinal slot on the tapered body resulting in the slot being deepest near the top portion and shallowest near the tip portion in order to allow for the desired fluid flow. It is noted that the straight slot taught by Kopton on the tapered instrument of Beaty would result in the slot as claimed.   

Claims 11-12, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty (6,171,312) in view of Kopton et al. (2015/0158132) in view of Kumar et al. (2016/0015483).
Beaty teaches a cortical drill for hydrating and drilling cancellous bone when preparing a dental implant, the drill comprising a stem portion (see fig. 5A, such that the stem portion is the portion attached to the driving tool) and a drill portion (see figs. 3B, 5A, such that the drill portion is the portion located below the portion attached to the driving tool), the stem portion comprising a locking notch 102 (see fig. 5A) and a water inlet 64 configured for receiving fluid under pressure (col. 5, ll. 57-67, col. 6, ll. 1-5, fig. 3B), the drill portion comprising an elongated conical body having an outer wall (see fig. 3B, col. 4, ll. 7-11, col. 5, ll. 37-40, 47-49), the drill portion arranged in linear parallel with the stem portion (see figs. 3B, 5A), the drill portion comprising a top portion (see fig. 5A, such that the top portion is the portion near the connection to the driving tool) and a tip portion 66 arranged distally form the top, a plurality of jets 68a/b, the jets being in communication with the water inlet 64, and the jets arranged along the drill portion, such fluid travelling under pressure in the water inlet, travels through the stem portion and the drill portion and exits the jets (col. 5, ll. 57-67, col. 6, ll. 1-5). Beaty teaches the invention as substantially claimed and discussed above, however, does not specifically teach the dill portion further comprises a slot portion, the slot portion comprising a straight elongated cut-out along a peripheral surface of the conical body, the plurality of jets in the slot portion formed by the cut-out such that the fluid travels through the stem portion and the drill portion and exits the jets in the slot portion and that drill portion comprises an increasing slope along the outer wall, terminating at the tip portion. 
Kopton teaches a drill comprising a stem portion 12 and a drill portion 10, the stem comprising a water inlet 24 configured for receiving fluid under pressure (see fig. 2A, par. 60), the drill portion comprising an elongated body having an outer wall (see figs. 2a-2c, 2d), the drill portion arranged in linear parallel with the stem portion (see figs. 2a-2c, 2d), the drill portion comprising a top portion (portion near connection to stem 12) and a tip portion 14 arranged distally form the top, the drill portion further comprising a slot portion 20, the slot portion comprising a straight elongated cut out along a peripheral surface of the body (see fig. 2c, 2d, pars. 13, 60), and a jet 22 in the slot portion formed by the cut-out (see figs. 2a, 2d), the jet being in communication with the water inlet (see fig. 2a), and the jet arranged along the slot portion, such fluid travelling under pressure into the water inlet, travels through the stem portion and the drill portion, and exits the jets in the slot portion (see fig. 2a, pars. 13, 60). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the drill of Beaty to include the slot taught by Kopton as discussed above in order to help reduce friction and supply the cooling fluid along the longitudinal axis of the drill. Beaty/Kopton teaches the invention as substantially claimed and discussed above, however, does not specifically teach the drill portion comprises an increasing slop along the outer wall, terminating at the tip portion distal from the stem portion.
Kumar teaches a dental implant comprising an increasing slop along the outer wall, terminating at the tip portion distal from the stem portion (par. 129). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the taper of the drill taught by Beaty/Kopton with the increasing slope as taught by Kumar in order to provide the hole within the bone to match the implant to be placed within the drill hole.
With respect to claim 12, Beaty/Kopton teaches the invention as substantially claimed and discussed above, however, does not specifically teach the top of the drill portion is flattened adjacent the stem portion (see figs. 3, 11, 9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the drill of Beaty/Kopton with a flattened portion as taught by Kumar in order to provide a drill of a desired dimension while still using a standard drill connection.  
Kumar teaches the top of the drill portion is flattened adjacent the stem portion.
With respect to claims 15-16, Beaty teaches the invention as substantially claimed and discussed above, however, does not specifically teach the slot portion comprises a left opening edge and a right opening edge framing a slot opening, wherein the left opening edge and the right opening edge are in peripheral contour such that the left opening edge does not extend further than the right opening edge and vice versa.
  Kopton teaches the slot portion comprises a left opening edge and a right opening edge framing a slot opening, wherein the left opening edge and the right opening edge are in peripheral contour such that the left opening edge does not extend further than the right opening edge and vice versa (see fig. 2B). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the drill of Beaty to include the slot taught by Kopton as discussed above in order to help reduce friction and supply the cooling fluid along the longitudinal axis of the drill. 
With respect to claim 17, Beaty further teaches wherein the jets are angled downward toward the tip portion such that fluid expelled from the jets travels in a generally downward direction (see fig. 3B).
With respect to claim 19, see the detailed rejection regarding claims 11 and 15-16.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty (6,171,312) in view of Kopton et al. (2015/0158132) in view of Kumar et al. (2016/0015483) as applied to claim 11 above, and further in view of Rakes et al. (2015/0306685).
Beaty/Kopton teaches the invention as substantially claimed and discussed above, however, does not specifically teach the slot portion is cylindrical having a uniform dimeter from the top portion to the tip portion.
Rakes teaches a drill wherein the slot portion 22 is cylindrical having a uniform dimeter from the top portion to the tip portion (see figs. 4-5, par. 29). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the slot of Beaty/Kopton/Kumar with the slot which extends from the top portion to the tip portion and has a uniform diameter in order to further assist in the cooling and flushing process (see par. 29, last 4 lines of Rakes).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty (6,171,312) in view of Kopton et al. (2015/0158132) in view of Kumar et al. (2016/0015483) as applied to claim 11 above, and further in view of Vrespa (5,259,398).
 Beaty/Kopton/Kumar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the slot portion is deepest near the top portion and shallowest near the tip portion. 
Vrespa teaches a drill wherein the slot portion is deepest near the top portion and shallowest hear the tip portion (see figs. 3-5).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the slot of Beaty/Kopton/Kumar with the straight longitudinal slot on the tapered body resulting in the slot being deepest near the top portion and shallowest near the tip portion in order to allow for the desired fluid flow. It is noted that the straight slot taught by Kopton on the tapered instrument of Beaty would result in the slot as claimed.   

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Beaty teaches a cortical drill with no internal irrigation in a slot as claimed and is a step osteotome as opposed to a conical osteotome as disclosed. However, it is noted as in the previous rejection and above, Beaty teaches several different embodiments including a tapered osteotome (see figs. 1c-1d, 2c-2d, 3a-3b), therefore, the applicants arguments with respect to Beaty teaching only a step osteotome are moot. Further it is noted that Beaty is not used to teach the limitation of the slot with an irrigation hole as argued, therefore, the applicants arguments are moot.
The applicant further argues that Kopton does not teach the elongated slot and the elongated cut out extending vertically along the drill surface, however, as illustrated in figures 2D, 3C-3D, the slot includes a cut-out extending vertically along the drill surface (such that the cut-out forms the slot), therefore, the applicants arguments are moot. 
In response to applicant's argument that the drill is not for use in displacing cancellous bone, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        4/29/2022